Jose Luis Aguilar,
                                                                          Individually




                           Fourth Court of Appeals
                                 San Antonio, Texas
                                        May 28, 2014

                                    No. 04-14-00240-CV

          HECKMANN WATER RESOURCES (CVR), INC. ("HECKMANN"),
                             Appellant

                                              v.

 Jose Luis AGUILAR, Individually, Eudelia Aguilar, Individually, Vanessa Arce, Individually,
 Eudelia Aguilar and Vanessa Arce as Personal Representatives of the Estate of Carlos Aguilar,
                                      Deceased, Et al.,
                                         Appellees

                From the 293rd Judicial District Court, Dimmit County, Texas
                          Trial Court No. 12-06-11697-DCVCLM
                       Honorable Cynthia L. Muniz, Judge Presiding


                                       ORDER
       The District Clerk's Notification of Late Record is hereby GRANTED. Because an
amended judgment was signed on April 1, 2014, and a motion for new trial was filed on May 1,
2014, the clerk’s record is now due August 1, 2014.


                                                   _________________________________
                                                   Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of May, 2014.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court